Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are presenting for examination.
Obvious Double Patent Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 17-19 of U.S. Patent No. 10,673,953 & 11,223,686. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patents 953 & 686 substantially teach the claimed invention as show in the table below.

17/479,628
10,673,953
11,223,686
1. A system comprising: a consuming application; a network; and a server comprising: a web socket handler; and an OData runtime environment; wherein the web socket handler is configured, when executed by at least one processor, to: receive, from the consuming application, a first OData request over a web socket connection; translate the first OData request to a format used by the OData runtime environment; send the first OData request to the OData runtime environment; receive a response to the first OData request from the OData runtime environment; incorporate the response to the first OData request into a first web socket message; and send the first web socket message to the consuming application, over the web socket connection, in response to the first OData request.
2. The system of Claim 1, wherein the OData runtime environment is configured, when executed by the at least one processor, to: receive the first OData request from the web socket handler; generate a response to the first OData request; and send the response to the first OData request to the web socket handler.
3. The system of Claim 1, wherein the web socket handler is configured, when executed by the at least one processor, to maintain the web socket connection for receipt of web socket requests from the consuming application
1. A system comprising: a consuming application; a network; and a server comprising: a web socket handler; and an OData runtime environment; wherein the web socket handler is configured, when executed by at least one processor, to: receive, over the network and from the consuming application, an upgrade request, to upgrade a HTTP connection for web socket communication; upgrade the HTTP connection to a web socket connection in response to the received request; maintain after the upgrading, the web socket connection for receipt of subsequent web socket requests from the consuming application; receive, from the consuming application, a first OData request over the web socket connection; translate the first OData request to a format used by the OData runtime environment; send the translated first OData request to the OData runtime environment; receive a response to the first OData request from the OData runtime environment; incorporate the response to the first OData request into a first web socket message; and send the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent; and wherein the OData runtime environment is configured, when executed by the at least one processor, to: receive the translated first OData request from the web socket handler; generate a response to the first OData request; and send the response to the first OData request to the web socket handler.
1. A system comprising: a consuming application; a network; and a server comprising: a web socket handler; and an OData runtime environment; wherein the web socket handler is configured, when executed by at least one processor, to: maintain a web socket connection for receipt of subsequent web socket requests from the consuming application; receive, from the consuming application, a first OData request over the web socket connection; translate the first OData request to a format used by the OData runtime environment; send the translated first OData request to the OData runtime environment; receive a response to the first OData request from the OData runtime environment; incorporate the response to the first OData request into a first web socket message; and send the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent; and wherein the OData runtime environment is configured, when executed by the at least one processor, to: receive the translated first OData request from the web socket handler; generate a response to the first OData request; and send the response to the first OData request to the web socket handler.
4. The system of Claim 1, wherein the first OData request is for a first OData resource.
2. The system of claim 1, wherein the first OData request is for a first OData resource.
2. The system of claim 1, wherein the first OData request is for a first OData resource.
5. The system of Claim 4, wherein the OData runtime environment is configured to: forward the first OData request to an OData provider; and receive the response to the first OData request from the OData provider.
3. The system of claim 2, wherein the OData runtime environment is configured to: forward the first OData request to an OData provider; and receive the response to the first OData request from the OData provider.
3. The system of claim 2, wherein the OData runtime environment is configured to: forward the first OData request to an OData provider; and receive the response to the first OData request from the OData provider.
6. The system of Claim 5, wherein the OData runtime environment is configured to: receive a second OData request, from a HTTP handler, wherein the second OData request is sent over a HTTP connection and is the same as the first OData request; forward the second OData request to the OData provider; receive a response to the second OData request from the OData provider; and provide the response to the second OData request to the HTTP handler.
4. The system of claim 3, wherein the OData runtime environment is configured to: receive a second OData request, from a HTTP handler, wherein the second OData request is sent over a second HTTP connection and is the same as the first OData request; forward the second OData request to the OData provider; receive a response to the second OData request from the OData provider; and provide the response to the second OData request to the HTTP handler.
4. The system of claim 3, wherein the OData runtime environment is configured to: receive a second OData request, from a HTTP handler, wherein the second OData request is sent over a HTTP connection and is the same as the first OData request; forward the second OData request to the OData provider; receive a response to the second OData request from the OData provider; and \provide the response to the second OData request to the HTTP handler.
7. The system of Claim 4, wherein the response to the first OData request includes the first OData resource.
5. The system of claim 2, wherein the response to the first OData request includes the first OData resource.
5. The system of claim 2, wherein the response to the first OData request includes the first OData resource.
8. The system of Claim 1, wherein the first OData request is for an operation to be performed in the OData runtime environment.
6. The system of claim 1, wherein the first OData request is for an operation to be performed in the OData runtime environment.
6. The system of claim 1, wherein the first OData request is for an operation to be performed in the OData runtime environment.
9. The system of Claim 1, wherein the first OData request is for metadata
7. The system of claim 1, wherein the first OData request is for metadata.
7. The system of claim 1, wherein the first OData request is for metadata.
10. The system of Claim 9, wherein the OData runtime environment is configured, when executed by the at least one processor, to:
identify, unsolicited by the consuming application, a second OData resource, the second OData resource being a resource targeted to the consuming application; and
wherein the web socket handler is configured, when executed by the at least one processor, to:
receive, from the OData runtime environment, the second OData resource; incorporate the second OData resource into a second web socket message; and send the second web socket message to the consuming application, over the web socket connection, wherein the web socket connection remains open after the second web socket message is sent.
8. The system of claim 1, wherein the OData runtime environment is configured, when executed by the at least one processor, to: identify, unsolicited by the consuming application, a second OData resource, the second OData resource being a resource targeted to the consuming application; and wherein the web socket handler is configured, when executed by the at least one processor, to: receive, from the OData runtime environment, the second OData resource; incorporate the second OData resource into a second web socket message; and send the second web socket message to the consuming application, over the web socket connection, wherein the web socket connection remains open after the second web socket message is sent.
8. The system of claim 1, wherein the OData runtime environment is configured, when executed by the at least one processor, to: identify, unsolicited by the consuming application, a second OData resource, the second OData resource being a resource targeted to the consuming application; and wherein the web socket handler is configured, when executed by the at least one processor, to: receive, from the OData runtime environment, the second OData resource; incorporate the second OData resource into a second web socket message; and send the second web socket message to the consuming application, over the web socket connection, wherein the web socket connection remains open after the second web socket message is sent.
11. The system of claim 10, wherein the second OData resource is received by the web socket handler before the web socket handler receives the first OData request.
9. The system of claim 8, wherein the second OData resource is received by the web socket handler before the web socket handler receives the first OData request.
9. The system of claim 8, wherein the second OData resource is received by the web socket handler before the web socket handler receives the first OData request.
12. The system of Claim 1, wherein the consuming application is an application running on a client device.
10. The system of claim 1, wherein the consuming application is an application running on a client device.
10. The system of claim 1, wherein the consuming application is an application running on a client device.
13. The system of Claim 1, wherein the consuming application is a server application executing on the server.
11. The system of claim 1, wherein the consuming application is a server application executing on the server.
11. The system of claim 1, wherein the consuming application is a server application executing on the server.
14. The system of Claim 1, wherein the consuming application is a server application on another, different server.
12. The system of claim 1, wherein the consuming application is a server application on another, different server.
12. The system of claim 1, wherein the consuming application is a server application on another, different server.
15. A computer-implemented method comprising:
receiving, from a consuming application, a first OData request over a web socket connection;
translating the first OData request to a format used by an OData runtime environment;
sending the first OData request to the OData runtime environment;
receiving a response to the first OData request from the OData runtime environment;
incorporating the response to the first OData request into a first web socket message; and
sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request.
13. A method comprising: receiving an upgrade request, over a HTTP connection, to upgrade the HTTP connection for web socket communication; upgrading the HTTP connection to a web socket connection in response to the received request; maintaining, after the upgrading, the web socket connection for receipt of subsequent web socket requests; receiving, from a consuming application, a first OData request over the web socket connection; translating the first OData request to a format used by an OData runtime environment; sending the first OData request to the OData runtime environment; receiving a response to the first OData request from the OData runtime environment; incorporating the response to the first OData request into a first web socket message; and sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent.
13. A method comprising: maintaining a web socket connection for receipt of subsequent web socket requests; receiving, from a consuming application, a first OData request over the web socket connection; translating the first OData request to a format used by an OData runtime environment; sending the first OData request to the OData runtime environment; receiving a response to the first OData request from the OData runtime environment; incorporating the response to the first OData request into a first web socket message; and sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent.
16. The computer-implemented method of Claim 15, wherein the first OData request is for a first OData resource.
14. The method of claim 13, wherein the first OData request is for a first OData resource.
14. The method of claim 13, wherein the first OData request is for a first OData resource.
17. The computer-implemented method of Claim 16, wherein the first OData request is for an operation to be performed in the OData runtime environment.
15. The method of claim 13, wherein the first OData request is for an operation to be performed in the OData runtime environment.
15. The method of claim 13, wherein the first OData request is for an operation to be performed in the OData runtime environment.
18. A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising:
receiving, from a consuming application, a first OData request over a web socket connection;
translating the first OData request to a format used by an OData runtime environment;
sending the first OData request to the OData runtime environment;
receiving a response to the first OData request from the OData runtime environment;
incorporating the response to the first OData request into a first web socket message; and sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message Is sent.
17. A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: receiving an upgrade request, over a HTTP connection, to upgrade the HTTP connection for web socket communication; upgrading the HTTP connection to a web socket connection in response to the received request; maintaining, after the upgrading, the web socket connection for receipt of subsequent web socket requests; receiving, from a consuming application, a first OData request over the web socket connection; translating the first OData request to a format used by an OData runtime environment; sending the first OData request to the OData runtime environment; receiving a response to the first OData request from the OData runtime environment; incorporating the response to the first OData request into a first web socket message; and sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent.
17. A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: maintaining a web socket connection for receipt of subsequent web socket requests; receiving, from a consuming application, a first OData request over the web socket connection; translating the first OData request to a format used by an OData runtime environment; sending the first OData request to the OData runtime environment; receiving a response to the first OData request from the OData runtime environment; incorporating the response to the first OData request into a first web socket message; and sending the first web socket message to the consuming application, over the web socket connection, in response to the first OData request, wherein the web socket connection remains open after the first web socket message is sent.
19. The computer program product of Claim 18, wherein the first OData request is for a first OData resource.
18. The computer program product of claim 17, wherein the first OData request is for a first OData resource.
18. The computer program product of claim 17, wherein the first OData request is for a first OData resource.
20. The computer program product of Claim 19, wherein the first OData request is for an operation to be performed in the OData runtime environment.
19. The computer program product of claim 17, wherein the first OData request is for an operation to be performed in the OData runtime environment.
19. The computer program product of claim 17, wherein the first OData request is for an operation to be performed in the OData runtime environment.


4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
09/30/2022